Citation Nr: 1532619	
Decision Date: 07/30/15    Archive Date: 08/05/15

DOCKET NO.  09-47 086	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to a disability rating in excess of 50 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. M. Olson, Associate Counsel

INTRODUCTION

The Veteran served on active duty from March 1968 to March 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  

In August 2014, the Veteran testified before the undersigned Veterans Law Judge at a hearing held at the RO.  A transcript of that hearing is associated with the record.  

The appeal is REMANDED to the Agency of Original Jurisdiction.  VA will notify the Veteran if further action is required.


REMAND

In October 2014, the Board remanded the claim on appeal to schedule the Veteran for a VA psychological examination and to obtain identified private treatment records.  The record shows the Veteran underwent VA examination in March 2015, and the VA Appeals Management Center (AMC) received treatment records from L.E. Reid and J. Cantwell.  The evidence also includes two notice letters sent to S. Shore requesting treatment records for the Veteran, and a June 2015 letter indicates that S. Shore requested the Veteran's signed authorization for release of information form.  However, the record does not demonstrate that the AMC sent the Veteran's authorization for release of information form to S. Shore to obtain the identified treatment records.  A remand by the Board confers on a claimant, as a matter of law, the right to compliance with the remand orders and provides that the Secretary of VA has a concomitant duty to ensure compliance with the terms of the remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Therefore, a remand is warranted to fully comply with the Board's remand directives.

Additionally, as it appears the Veteran receives continuous treatment through the VA, the Board finds the AMC should obtain any outstanding VA treatment records dated from February 2015 to the present.

Accordingly, the case is REMANDED for the following actions:

1. Obtain authorization from the Veteran and then send the Veteran's signed VA Form 21-4142 to S. Shore for all outstanding private treatment records.  To the extent that an attempt to obtain any records is unsuccessful, the record must contain documentation of the attempts made, and the Veteran and his representative must be informed of the negative results and be given the opportunity to secure the records.  Two attempts must be made to obtain any private medical records identified unless it is clear that a second attempt would be futile.  If records are identified but not obtained, inform the Veteran of the nature of the records, describe the attempts made to obtain them, and tell him that the claim will be adjudicated on the basis of the current evidence.  However, if he obtains and submits the missing evidence, the claim will be re-adjudicated.

2. Obtain and associate with the record all VA treatment records dated from February 2015 to the present for the Veteran.  All actions to obtain the requested records should be fully documented in the record.  If they cannot be located or no such records exist, the Veteran and his representative should be so notified in writing.

3. After completing the above development, re-adjudicate the claim of entitlement to a disability rating in excess of 50 percent for PTSD.  If the benefit sought on appeal remains denied, provide the Veteran and his representative a Supplemental Statement of the Case and an appropriate period of time in which to respond.  Then, return the appeal to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




